DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-20, received 7/2/2020, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 7/2/2020 was considered.
Drawings
The drawings were received on 7/2/2020.  These drawings are accepted.
Claim Objections
Claim 8 is objected to because of the following informalities: line 3 of claim 8 ends in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al., JP 2013-130598 A (hereafter Ito; it is noted that references to the specification of Ito are with respect to the provided English machine translation attached).
Regarding claim 18, Ito discloses a reflective wire grid polarizer (WGP) comprising:
an array of wires on a face of a substrate (see at least figure 6, elements 11,  12a and 12b), with channels between adjacent wires (see at least figure 6);
each wire including a reflective rib and a transparent rib, the reflective rib sandwiched between the transparent rib and the substrate (see at least figure 6, elements 11,  12a and 12b);
the reflective rib having a flat side facing the transparent rib and the flat side parallel to the face of the substrate (see at least figure 6, elements 11,  12a and 12b); and
the transparent rib having a curved side opposite of the reflective rib (see at least figure 6, element 12b).
Regarding claim 19, Ito discloses the WGP of claim 18, wherein each wire consists essentially of the reflective rib and the transparent rib (see at least figure 6, elements 12a and 12b).

Claims 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oowada, U.S. Patent Application Publication 2020/0371277 A1 (hereafter Oowada).
Regarding claim 18, Oowada discloses a reflective wire grid polarizer (WGP) comprising:
an array of wires on a face of a substrate (see at least figure 1, elements 10, 13 and 18), with channels between adjacent wires (see at least figure 1);
each wire including a reflective rib and a transparent rib, the reflective rib sandwiched between the transparent rib and the substrate (see at least figure 1, elements 10, 13 and 18);
the reflective rib having a flat side facing the transparent rib and the flat side parallel to the face of the substrate (see at least figure 1, elements 10, 13 and 18); and
the transparent rib having a curved side opposite of the reflective rib (see at least paragraph [0034]).
Regarding claim 19, Oowada discloses the WGP of claim 18, wherein each wire consists essentially of the reflective rib and the transparent rib (see at least figure 1, elements 13 and 18, and page 4, lines 19-25 of the instant specification; it is noted that elements 10 and 19 are considered to be substrates and element 20 is a protective layer).
Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., U.S. Patent Number 10,261,359 B1 (hereafter Lee).
Regarding claim 18, Lee discloses a reflective wire grid polarizer (WGP) comprising:
an array of wires on a face of a substrate (see at least figures 8-10, elements BS, 813 and 833), with channels between adjacent wires (see at least figures 8-10, void V);
each wire including a reflective rib and a transparent rib, the reflective rib sandwiched between the transparent rib and the substrate (see at least figures 8-10, elements BS, 813 and 833);
the reflective rib having a flat side facing the transparent rib and the flat side parallel to the face of the substrate (see at least figures 8-10, elements 813 and 833); and
the transparent rib having a curved side opposite of the reflective rib (see at least figures 8-10, elements 833-835).
Regarding claim 19, Lee discloses the WGP of claim 18, wherein each wire consists essentially of the reflective rib and the transparent rib (see at least figure 8, elements 813 and 893, and page 4, lines 19-25 of the instant specification; it is noted that elements 853 and 873 are capping/protective layers).

Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacMaster, U.S. Patent Application Publication Number 2007/0242352 A1 (hereafter MacMaster).
Regarding claim 18, MacMaster discloses a reflective wire grid polarizer (WGP) comprising:
an array of wires on a face of a substrate, with channels between adjacent wires (see at least figures 3-6, elements 10, 28, 32, 24);
each wire including a reflective rib and a transparent rib, the reflective rib sandwiched between the transparent rib and the substrate (see at least figures 3-6, elements 10, 28, 32, 24);
the reflective rib having a flat side facing the transparent rib and the flat side parallel to the face of the substrate (see at least figures 3-6, elements 32, 24); and
the transparent rib having a curved side opposite of the reflective rib (see at least figures 5-6, element 24).
Regarding claim 19, MacMaster discloses the WGP of claim 18, wherein each wire consists essentially of the reflective rib and the transparent rib (see at least figures 3-6, elements 10, 28, 32, 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al., JP 2013-130598 A (hereafter Ito; it is noted that references to the specification of Ito are with respect to the provided English machine translation attached).
Regarding claim 20, Ito discloses the WGP of claim 18, wherein the array of wires have an aspect ratio (AR) of ≥ 1.7, where AR = ThR/P, ThR is a thickness of the wires measured perpendicular to the face of the substrate, and P is a pitch of the array of wires (see at least figure 6, wherein ThR = 50nm+210nm=260nm; P=150nm; AR=260nm/150nm=1.73).
Ito does not specifically disclose that AR is ≥ 1.8.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose specific values for the thickness and pitch of the wires, to achieve a desired aspect ratio, such as an AR ≥ 1.8, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have the aspect ratio be ≥ 1.8 for the purpose of achieving desired transmission and reflection/absorption characteristics for a particular wavelength band for a particular application. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Additionally, it has been held that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties” (MPEP 2144.05). Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., U.S. Patent Number 10,261,359 B1 (hereafter Lee).
Regarding claim 20, Lee discloses the WGP of claim 18, wherein the array of wires may have an aspect ratio (AR) chosen to be ≥ 1.8, where AR = ThR/P, ThR is a thickness of the wires measured perpendicular to the face of the substrate, and P is a pitch of the array of wires (see at least figures 4 and 8; col. 12, line 49 through col. 13, line 32, wherein t811 may be from 100 to 250 nm, t831 may be from 80 to 150 nm, W831 may be from 25 to 100 nm, and L2 may be from 15 to 50 nm; Therefore, ThR = t811+ t831 = 180 to 400 nm; P= W831+L2=40 to 150 nm; AR may be = 180nm/40nm=4.5).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose specific values for the thickness and pitch of the wires, to achieve a desired aspect ratio, such as an AR ≥ 1.8, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have the aspect ratio be ≥ 1.8 for the purpose of achieving desired transmission and reflection/absorption characteristics for a particular wavelength band for a particular application. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over MacMaster, U.S. Patent Application Publication Number 2007/0242352 A1 (hereafter MacMaster).
Regarding claim 20, MacMaster discloses the WGP of claim 18, wherein the array of wires may have an aspect ratio (AR) chosen to be ≥ 1.8, where AR = ThR/P, ThR is a thickness of the wires measured perpendicular to the face of the substrate, and P is a pitch of the array of wires (see at least paragraphs [0033] wherein element 32 may have a thickness of less than 200 nm, paragraph [0040] wherein element 24 may have a thickness from 30 to 70 nm, and paragraph [0035] wherein the pitch may be less than 400nm, e.g. 150nm; Therefore, AR may be chosen to be = 270nm/150nm=1.8).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose specific values for the thickness and pitch of the wires, to achieve a desired aspect ratio, such as an AR ≥ 1.8, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have the aspect ratio be ≥ 1.8 for the purpose of achieving desired transmission and reflection/absorption characteristics for a particular wavelength band for a particular application. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Claims 1, 5-7, 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kumai, U.S. Patent Application Publication 2013/0120672 A1 (hereafter Kumai).
Regarding claim 1, Kumai discloses a reflective wire grid polarizer (WGP) comprising:
an array of wires on a face of a substrate, with channels between adjacent wires (see at least figures 1A-1B, elements 11-13);
each wire including a reflective rib (see at least figures 1A-1B, element 12) and a transparent rib (see at least figures 1A-1B, element 13), the reflective rib sandwiched between the transparent rib and the substrate (see at least figures 1A-1B, elements 11-13);
the transparent rib having a real part of a refractive index ≥ 1.7 and an extinction coefficient ≤ 0.1, across a wavelength range from 400 nm through 700 nm (see at least paragraph [0039] wherein the dielectric material may be silicon dioxide, titanium dioxide, or aluminum oxide; and wherein at least page 15, line 31 through page 16, line 5 of the instant specification disclose that the material of the transparent ribs may be silicon dioxide, titanium dioxide, or aluminum oxide);
the reflective rib having a thickness (ThR), measured perpendicular to the face of the substrate, within the following range: 100 nm ≤ ThR ≤ 125 nm (see at least paragraph [0042] wherein the thickness of reflective layer 12 may be 50 to 200 nm, wherein the claimed range lies inside the ranges disclosed by the prior art);
the transparent rib having a thickness (Thr), measured perpendicular to the face of the substrate, within the following range: 7 nm ≤ Thr ≤ 40 nm (see at least paragraph [0042] wherein the thickness of dielectric layer 13 may be from 10 to 50 nm, wherein the claimed range overlaps the ranges disclosed by the prior art); and
the array of wires having a duty cycle (DC) within the following range: 0.39 ≤ DC ≤ 0.49, where DC equals wire width divided by pitch of the array of wires, both pitch and width measured at a midpoint between an end of the wires closest to the substrate and an end of the wires farthest from the substrate (see at least paragraph [0042], wherein L/P = 62nm/145nm=.428).
It has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (MPEP 2144.05). In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a desired reflective rib and transparent rib thickness, such as from 100 to 125 nm and 7 to 40 nm respectively, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have a reflective rib thickness of 100 to 125 nm, and a transparent rib thickness from 7 to 40 nm, for the purpose of achieving desired transmission and reflection/absorption characteristics for a particular wavelength band for a particular application. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 5, Kumai discloses the WGP of claim 1, wherein the real part of the refractive index is ≥ 2.0 and the extinction coefficient is ≤ 0.01 (see at least paragraph [0039] wherein the dielectric material may be titanium dioxide).
Regarding claim 6, Kumai discloses the WGP of claim 1, wherein the transparent rib comprises titanium dioxide (see at least paragraph [0039] wherein the dielectric material may be titanium dioxide).
Regarding claim 7, Kumai discloses The WGP of claim 1, wherein:
107 nm ≤ ThR ≤ 117 nm (see at least paragraph [0042] wherein the thickness of reflective layer 12 may be 50 to 200 nm, wherein the claimed range lies inside the ranges disclosed by the prior art);
11 nm ≤ Thr ≤ 17 nm (see at least paragraph [0042] wherein the thickness of dielectric layer 13 may be from 10 to 50 nm, wherein the claimed range overlaps the ranges disclosed by the prior art); and
0.42 ≤ DC ≤ 0.46 (see at least paragraph [0042], wherein L/P = 62nm/145nm=.428).
It has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (MPEP 2144.05). In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a desired reflective rib and transparent rib thickness, such as from 107 to 117 nm and 11 to 17 nm respectively, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have a reflective rib thickness of 107 to 117 nm, and a transparent rib thickness from 11 to 17 nm, for the purpose of achieving desired transmission and reflection/absorption characteristics for a particular wavelength band for a particular application. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. Furthermore, it is well known, and well within, the ordinary skill of those in the polarization arts to choose particular thicknesses, widths, and materials/refractive indices of the parts of a wire grid polarizer to achieve desired transmission and reflection/absorption characteristics for a particular wavelength band.
Regarding claim 9, Kumai discloses the WGP of claim 1, wherein the reflective rib adjoins the transparent rib and the substrate (see at least figures 1A-1B, elements 11-13).
Regarding claim 12, Kumai discloses the WGP of claim 1, wherein a surface of the transparent rib not facing the reflective rib is exposed to air, is covered by a material having a thickness of ≤ 15 nm, or both (see at least paragraph [0042] wherein thickness H3 may be from 10 nm to 50 nm).
It has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (MPEP 2144.05). In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kumai, U.S. Patent Application Publication 2013/0120672 A1 (hereafter Kumai) as applied to claim 1 above, and further in view of Oowada, U.S. Patent Application Publication 2020/0371277 A1 (hereafter Oowada).
Regarding claim 3, Kumai further discloses that the reflective rib has a flat side facing the transparent rib and parallel to the face of the substrate (fig. 1A), but does not disclose that the transparent rib has a curved side opposite of the reflective rib.
However, Oowada teaches a wire grid polarizer wherein the transparent rib has a curved side opposite of the reflective rib (see at least paragraph [0034]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the wire grid polarizer of Kumai to include the teachings of Oowada so that the transparent rib has a curved side opposite of the reflective rib, for the purpose of achieving desired transmission and reflection/absorption characteristics for a particular application.

Claims 1, 5-7, 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kumai, U.S. Patent Application Publication Number 2012/0105745 A1 (hereafter Kumai’745). 
Regarding claim 1, Kumai’745 discloses a reflective wire grid polarizer (WGP) comprising:
an array of wires on a face of a substrate, with channels between adjacent wires (see at least figures 1A-1B and 3A-3B, elements 11-13);
each wire including a reflective rib (see at least figures 1A-1B and 3A-3B, element 12) and a transparent rib (see at least figures 1A-1B and 3A-3B, element 13), the reflective rib sandwiched between the transparent rib and the substrate (see at least figures 1A-1B and 3A-3B, elements 11-13);
the transparent rib having a real part of a refractive index ≥ 1.7 and an extinction coefficient ≤ 0.1, across a wavelength range from 400 nm through 700 nm (see at least paragraph [0052] wherein the dielectric material may be silicon dioxide, titanium dioxide, or aluminum oxide; and wherein at least page 15, line 31 through page 16, line 5 of the instant specification disclose that the material of the transparent ribs may be silicon dioxide, titanium dioxide, or aluminum oxide);
the reflective rib having a thickness (ThR), measured perpendicular to the face of the substrate, within the following range: 100 nm ≤ ThR ≤ 125 nm (see at least paragraph [0057] wherein the thickness of reflective layer 12 may be 30 to 200 nm, wherein the claimed range lies inside the ranges disclosed by the prior art);
the transparent rib having a thickness (Thr), measured perpendicular to the face of the substrate, within the following range: 7 nm ≤ Thr ≤ 40 nm (see at least paragraph [0058] wherein the thickness of dielectric layer 13 may be from 10 to 100 nm, wherein the claimed range overlaps the ranges disclosed by the prior art); and
the array of wires having a duty cycle (DC) within the following range: 0.39 ≤ DC ≤ 0.49, where DC equals wire width divided by pitch of the array of wires, both pitch and width measured at a midpoint between an end of the wires closest to the substrate and an end of the wires farthest from the substrate (see at least paragraphs [0057], [0058], [0060], wherein the pitch P may be 140 nm, L1 may be 20 nm to 60 nm, and L2 may be 5 nm to 30 nm, and therefore values for L1 and L2 may be chosen such that 0.39 ≤ DC ≤ 0.49; e.g. (45nm(L1)+20nm(L2))/140nm=0.46).
It has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (MPEP 2144.05). In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a desired reflective rib and transparent rib thickness, such as from 100 to 125 nm and 7 to 40 nm respectively, and values for the wire width and pitch such that 0.39 ≤ DC ≤ 0.49, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have a reflective rib thickness of 100 to 125 nm, and a transparent rib thickness from 7 to 40 nm, and values for the wire width and pitch such that 0.39 ≤ DC ≤ 0.49, for the purpose of achieving desired transmission and reflection/absorption characteristics for a particular wavelength band for a particular application. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 5, Kumai’745 discloses the WGP of claim 1, wherein the real part of the refractive index is ≥ 2.0 and the extinction coefficient is ≤ 0.01 (see at least paragraph [0052] wherein the dielectric material may be titanium dioxide).
Regarding claim 6, Kumai’745 discloses the WGP of claim 1, wherein the transparent rib comprises titanium dioxide (see at least paragraph [0052] wherein the dielectric material may be titanium dioxide).
Regarding claim 7, Kumai’745 discloses The WGP of claim 1, wherein:
107 nm ≤ ThR ≤ 117 nm (see at least paragraph [0057] wherein the thickness of reflective layer 12 may be 30 to 200 nm, wherein the claimed range lies inside the ranges disclosed by the prior art);
11 nm ≤ Thr ≤ 17 nm (see at least paragraph [0058] wherein the thickness of dielectric layer 13 may be from 10 to 100 nm, wherein the claimed range overlaps the ranges disclosed by the prior art); and
0.42 ≤ DC ≤ 0.46 (see at least paragraphs [0057], [0058], [0060], wherein the pitch P may be 140 nm, L1 may be 20 nm to 60 nm, and L2 may be 5 nm to 30 nm, and therefore values for L1 and L2 may be chosen such that 0.42 ≤ DC ≤ 0.46; e.g. (40nm(L1)+20nm(L2))/140nm=0.43).
It has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (MPEP 2144.05). In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a desired reflective rib and transparent rib thickness, such as from 107 to 117 nm and 11 to 17 nm respectively, and values for the wire width and pitch such that 0.42 ≤ DC ≤ 0.46, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have a reflective rib thickness of 107 to 117 nm, and a transparent rib thickness from 11 to 17 nm, and values for the wire width and pitch such that 0.42 ≤ DC ≤ 0.46, for the purpose of achieving desired transmission and reflection/absorption characteristics for a particular wavelength band for a particular application. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. Furthermore, it is well known, and well within, the ordinary skill of those in the polarization arts to choose particular thicknesses, widths, and materials/refractive indices of the parts of a wire grid polarizer to achieve desired transmission and reflection/absorption characteristics for a particular wavelength band.
Regarding claim 9, Kumai’745 discloses the WGP of claim 1, wherein the reflective rib adjoins the transparent rib and the substrate (see at least figures 1A-1B and 3A-3B, elements 11-13).
Regarding claim 12, Kumai’745 discloses the WGP of claim 1, wherein a surface of the transparent rib not facing the reflective rib is exposed to air, is covered by a material having a thickness of ≤ 15 nm, or both (see at least paragraph [0059] wherein thickness H3 may be from 5 nm to 30 nm, and thickness H4 may be from 5 nm to 30 nm).
It has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (MPEP 2144.05). In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kumai, U.S. Patent Application Publication Number 2012/0105745 A1 (hereafter Kumai’745) as applied to claim 1 above, and further in view of Oowada, U.S. Patent Application Publication 2020/0371277 A1 (hereafter Oowada).
Regarding claim 3, Kumai’475 further discloses that the reflective rib has a flat side facing the transparent rib and parallel to the face of the substrate (see at least figures 1A-1B and 3A-3B), but does not disclose that the transparent rib has a curved side opposite of the reflective rib.
However, Oowada teaches a wire grid polarizer wherein the transparent rib has a curved side opposite of the reflective rib (see at least paragraph [0034]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the wire grid polarizer of Kumai’475 to include the teachings of Oowada so that the transparent rib has a curved side opposite of the reflective rib, for the purpose of achieving desired transmission and reflection/absorption characteristics for a particular application.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kumai, U.S. Patent Application Publication 2013/0120672 A1 (hereafter Kumai) as applied to claim 1 above, and further in view of Shibuya et al., U.S. Patent Application Publication Number 2020/0355860 A1 (hereafter Shibuya).
Regarding claim 2, Kumai does not specifically disclose a stack of continuous thin films at a distal end of the wires farthest from the substrate;
the stack of continuous thin films including alternating low index layers and high index layers;
the stack of continuous thin films including an odd number of continuous thin films with the low index layers being outermost thin films in the stack;
the stack of continuous thin films including 5 thin films;
the low index layers comprise silicon dioxide and the high index layers comprise niobium pentoxide; and
the high index layers having the following refractive index (nH) and extinction coefficient (kH) across the ultraviolet spectrum, across the visible spectrum, or both: nH ≥ 2.2 and kH ≤ 0.1.
However, Shibuya teaches a reflective wire grid polarizer (see at least figure 5, elements 1 and 2) including a stack of continuous thin films at a distal end of the wires farthest from the substrate (see at least figure 5, elements 8-10, and paragraphs [0095]-[0097]);
the stack of continuous thin films including alternating low index layers and high index layers (see at least figure 5, elements 8-10, and paragraphs [0095]-[0097]);
the stack of continuous thin films including an odd number of continuous thin films with the low index layers being outermost thin films in the stack (see at least figure 5, elements 8-10, and paragraphs [0095]-[0097]);
the stack of continuous thin films including 5 thin films (see at least figure 5, elements 8-10, and paragraphs [0095]-[0097]);
the low index layers comprise silicon dioxide and the high index layers comprise niobium pentoxide (see at least figure 5, elements 8-10, and paragraphs [0095]-[0097]); and
the high index layers having the following refractive index (nH) and extinction coefficient (kH) across the ultraviolet spectrum, across the visible spectrum, or both: nH ≥ 2.2 and kH ≤ 0.1 (see at least figure 5, element 9, and paragraph [0097], niobium pentoxide).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the wire grid polarizer of Kumai to include the teachings of Shibuya so that the wire grid polarizer includes an antireflective layer comprising a stack of continuous thin films at a distal end of the wires farthest from the substrate;
the stack of continuous thin films including alternating low index layers and high index layers;
the stack of continuous thin films including an odd number of continuous thin films with the low index layers being outermost thin films in the stack;
the stack of continuous thin films including 5 thin films;
the low index layers comprise silicon dioxide and the high index layers comprise niobium pentoxide; and
the high index layers having the following refractive index (nH) and extinction coefficient (kH) across the ultraviolet spectrum, across the visible spectrum, or both: nH ≥ 2.2 and kH ≤ 0.1, for the purpose of reducing unwanted stray reflections of light.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kumai, U.S. Patent Application Publication 2013/0120672 A1 (hereafter Kumai) as applied to claim 1 above, and further in view of Takahashi, U.S. Patent Application Publication Number 2016/0054497 A1 (hereafter Takahashi).
Regarding claim 13, Kumai does not specifically disclose that the reflective rib has multiple widths, including a narrow section and a wide section.
However, Takahashi teaches a reflective wire grid polarizer (see at least figure 1 and 3A-3D, elements 1 and 2) including a reflective rib having multiple widths, including a narrow section and a wide section (see at least figure 1 and 3A-3D, element 2).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the wire grid polarizer of Kumai to include the teachings of Takahashi so that the wire grid polarizer includes a reflective rib having multiple widths, including a narrow section and a wide section, for the purpose of achieving desired transmission and reflection/absorption characteristics for a particular wavelength band for a particular application.

Claims 1, 3, 9, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over MacMaster, U.S. Patent Application Publication Number 2007/0242352 A1 (hereafter MacMaster).
Regarding claim 1, MacMaster discloses a reflective wire grid polarizer (WGP) comprising:
an array of wires on a face of a substrate, with channels between adjacent wires (see at least figures 3-6, elements 10, 28, 32, 24);
each wire including a reflective rib (see at least figures 3-6, element 32) and a transparent rib (see at least figures 3-6, element 24), the reflective rib sandwiched between the transparent rib and the substrate (see at least figures 3-6, elements 10, 28, 32, 24);
the transparent rib having a real part of a refractive index ≥ 1.7 and an extinction coefficient ≤ 0.1, across a wavelength range from 400 nm through 700 nm (see at least paragraphs [0038] and [0040], chromium oxide);
the reflective rib having a thickness (ThR), measured perpendicular to the face of the substrate, within the following range: 100 nm ≤ ThR ≤ 125 nm (see at least paragraph [0033] wherein the thickness of reflective layer 32 may be less than 200 nm, wherein the claimed range lies inside the ranges disclosed by the prior art);
the transparent rib having a thickness (Thr), measured perpendicular to the face of the substrate, within the following range: 7 nm ≤ Thr ≤ 40 nm (see at least paragraph [0040] wherein the thickness of dielectric layer 24 may be from 30 to 70 nm, wherein the claimed range overlaps the ranges disclosed by the prior art); and
the array of wires having a duty cycle (DC) within the following range: 0.39 ≤ DC ≤ 0.49, where DC equals wire width divided by pitch of the array of wires, both pitch and width measured at a midpoint between an end of the wires closest to the substrate and an end of the wires farthest from the substrate (see at least paragraph [0035], wherein the width may be less than 100 to 200 nm, and the pitch P may be less than 400 nm, and therefore values may be chosen such that 0.39 ≤ DC ≤ 0.49; e.g. 100nm/250nm=0.4).
It has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (MPEP 2144.05). In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a desired reflective rib and transparent rib thickness, such as from 100 to 125 nm and 7 to 40 nm respectively, and values for the wire width and pitch such that 0.39 ≤ DC ≤ 0.49, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have a reflective rib thickness of 100 to 125 nm, and a transparent rib thickness from 7 to 40 nm, and values for the wire width and pitch such that 0.39 ≤ DC ≤ 0.49, for the purpose of achieving desired transmission and reflection/absorption characteristics for a particular wavelength band for a particular application. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 3, MacMaster discloses the WGP of claim 1, wherein the reflective rib has a flat side facing the transparent rib and parallel to the face of the substrate and the transparent rip has a curved side opposite of the reflective rib (see at least figures 5-6, elements 10, 28, 32, 24).
Regarding claim 9, MacMaster discloses the WGP of claim 1, wherein the reflective rib adjoins the transparent rib and the substrate (see at least figures 3-6, elements 10, 28, 32, 24).
Regarding claim 10, MacMaster discloses the WGP of claim 1, wherein each wire consists essentially of the reflective rib and the transparent rib (see at least figures 3-6, elements 10, 28, 32, 24).
Regarding claim 12, MacMaster discloses the WGP of claim 1, wherein a surface of the transparent rib not facing the reflective rib is exposed to air, is covered by a material having a thickness of ≤ 15 nm, or both (see at least paragraph [0032]).

Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Kumai, US 2009/0066885 A1, discloses a similar wire grid polarizer as claimed including a curved dielectric layer (figs. 1-2, 7);
Hayashi et al., US 2006/0039069 A1, discloses a similar wire grid polarizer as claimed including various shaped wires and a similar duty cycle (DC) as claimed (figs. 1-4, para. [0042]);
Johns et al., US 2010/0134719 A1, disclose wire grid polarizers of various shapes (figs 6A-6D) and discusses contrast ratio and extinction ratio tradeoffs with respect to wire width, duty cycle and height (paras. [0043]-[0049]); and
Wang et al., US 2008/0316599 A1, a similar wire grid polarizer as claimed in claims 1 and 14 (figs. 1a, 2a, 3a, 4a, 5a, 6a).
Allowable Subject Matter
Claims 4, 8, 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 14 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a reflective wire grid polarizer comprising: a reflective rib, a first transparent rib, an absorptive rib, and a second transparent rib;
the first transparent rib and the second transparent rib each having a real part of the refractive index ≥ 1.7 and an extinction coefficient ≤ 0.1, both across a wavelength range from 400 nm through 700 nm;
the reflective rib having a thickness (ThR), measured perpendicular to the face of the substrate, within the following range: 95 nm ≤ ThR ≤ 155 nm;
the first transparent rib having a thickness (Thr), measured perpendicular to the face of the substrate, within the following range: 0.1 nm ≤ Thr ≤ 3 nm;
the absorptive rib having a thickness (ThA), measured perpendicular to the face of the substrate, within the following range: 0.5 nm ≤ ThA ≤ 4nm;
the second transparent rib having a thickness (ThT2), measured perpendicular to the face of the substrate, within the following range: 6 nm ≤ ThT2 ≤ 20 nm; and
the array of wires having a duty cycle (DC) within the following range: 0.41 ≤ DC ≤ 0.48, where DC equals wire width divided by pitch of the array of wires, both pitch and width measured at a midpoint between an end of the wires closest to the substrate and an end of the wires farthest from the substrate, as generally set forth in claim 14, the device including the totality of the particular limitations recited in claim 14.
Claims 15-17 depend from claim 14 and therefore are allowable for at least the same reasons as claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/7/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872